Citation Nr: 0912744	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  08-21 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus, type II. 

2.  Entitlement to service connection for peripheral vascular 
disease, claimed as secondary to service-connected diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A video conference hearing was held in February 2009, with 
the Veteran sitting at the Fargo RO, and the undersigned 
Acting Veterans Law Judge (VLJ), sitting in Washington, DC.  
The VLJ was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) 
and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

The Board notes that the Veteran was notified of the June 
2006 rating decision in a July 7, 2006 letter.  Subsequently, 
the Veteran submitted a notice of disagreement dated July 5, 
2007, which was received by the RO on July 6, 2007.  In this 
regard, a claimant or his or her representative must file a 
notice of disagreement within one year from the date that the 
agency of original jurisdiction mailed notice of the 
determination to the claimant.  38 C.F.R. § 20.302 (2008).  
In this case, the Veteran's NOD was received within one year 
of the July 7, 2006 letter.  Therefore, although the RO found 
the Veteran's NOD to be untimely and treated his July 6, 2007 
statement as a claim to reopen, the Board finds that the July 
6, 2007, was a timely NOD to the June 2006 rating decision.  

In addition, the Board also notes that the Veteran's claim 
was originally adjudicated as entitlement to service 
connection for heart problems.  Because the Veteran's claim 
for heart problems includes both coronary artery disease and 
peripheral vascular disease, the Board has recharacterized 
the issues as indicated above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2. The Veteran is shown by competent medical evidence to have 
coronary artery disease that is etiologically related to his 
service-connected diabetes mellitus, type II.

3.  The Veteran is shown by competent medical evidence to 
have peripheral vascular disease that is etiologically 
related to his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, 
coronary artery disease was aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

2.  Resolving any reasonable doubt in the Veteran's favor, 
peripheral vascular disease was aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist appellants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008). 

In the decision below, the Board has granted service 
connection for coronary artery disease and peripheral 
vascular disease, claimed as secondary to diabetes mellitus, 
type II.  Therefore, regardless of whether the requirements 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  In this regard, the Board notes that 
the Veteran is in receipt of Social Security Administration 
(SSA) benefits, and that his SSA records have not been 
associated with his claims file.  However, because the claims 
currently on appeal are being granted, as noted above, no 
harm or prejudice to the Veteran has resulted.  Accordingly, 
the Board concludes that any defect in providing notice and 
assistance to the appellant was at worst harmless error in 
that it did not affect the essential fairness of the 
adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service- 
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 8 Vet. App. 374 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Secondary Service Connection

In this case, the Veteran is claiming entitlement to service 
connection for coronary artery disease and peripheral 
vascular disease as secondary to his service-connected 
diabetes mellitus, type II.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a coronary 
artery disease and peripheral vascular disease, as secondary 
to service-connected diabetes mellitus, type II.  The record 
clearly demonstrates that the Veteran is service-connected 
for his diabetes mellitus, type II, and that he has a current 
diagnosis of coronary artery disease and peripheral vascular 
disease.  Elements (1) and (2) of the Wallin analysis have 
therefore been met.

With regard to the third element, medical evidence of a nexus 
between the in-service injury and the current disability, the 
record contains several medical opinions which address the 
issue of whether there is a medical nexus between the 
Veteran's coronary artery disease and peripheral vascular 
disease and his service-connected diabetes mellitus, type II.  
There is both positive and negative evidence in this regard.

The evidence weighing against the Veteran's claim includes 
the reports of the VA examination, conducted in March 2006, 
and the VA medical opinion, obtained in June 2008.  At the 
March 2006 VA examination, the examiner opined that the 
presence of other risk factors for heart disease, i.e. male 
sex, smoking, hyperlipidemia, and hypertension, meant that it 
was less likely than not that the arteriosclerotic heart 
disease was due to diabetes.  He also stated that the 
atherosclerotic peripheral vascular disease primarily 
involving the large arteries was less likely than not due to 
his diabetes because diabetes usually affects the smaller 
arteries.  Similarly, the June 2008 VA medical opinion stated 
that there was no doubt that diabetes contributed to the 
development of coronary artery disease, but in his opinion, 
no more than each of the other individual risk factors in the 
Veteran's case, to include hypertension, hyperlipidemia, male 
sex, obesity and heredity.  Therefore, the June 2008 examiner 
concluded that coronary artery disease in the Veteran's case 
was caused by smoking cigarettes, heredity, hyperlipidemia, 
obesity, diabetes and hypertension, each contributing 
approximately an equal risk. 

On the other hand, in an October 2007 statement, the 
Veteran's private physician, Dr. T.D.H., stated that type II 
diabetes was a clearly well known, documented risk factor for 
the development of coronary artery disease, along with 
smoking, hypertension, hyperlipidemia and family history.  He 
stated that in his professional opinion, there was no 
question that the Veteran's type II diabetes played a role in 
the development of his coronary artery disease.  Similarly, 
Dr. T.D.H. opined in an April 2008 statement that the 
Veteran's type II diabetes was clearly related to the 
development of his coronary artery disease.  Dr. T.D.H. 
continued that he had the opportunity to review the Veteran's 
records and his denial of service connection for heart 
problems and peripheral vascular disease related to type II 
diabetes.  After this review, Dr. T.D.H. stated that he 
wanted to clearly state that his previous opinion had not 
changed, and in fact, it was stronger.  He stated that there 
was an absolute unequivocal relationship between type II 
diabetes and the development of coronary and peripheral 
arterial disease.  In addition, in a June 2007 statement, Dr. 
K.D.R. stated that the Veteran had been a patient of his 
since 1997, and that there was no doubt that the Veteran's 
history of diabetes contributed to his peripheral vascular 
and cardiovascular disease.  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds that in the 
aggregate these opinions are of approximately equal probative 
value and persuasiveness.  Thus, because there is at least an 
approximate balance of positive and negative evidence 
regarding the issue at hand, the Board finds that the 
evidence raises at least a reasonable doubt as to whether the 
Veteran's current coronary artery disease and peripheral 
vascular disease is causally related to his service-connected 
diabetes mellitus, type II.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Accordingly, the Board concludes that secondary service 
connection for coronary artery disease and peripheral 
vascular disease, claimed as secondary to diabetes mellitus, 
type II, is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).




ORDER

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus, type II, is granted. 

Entitlement to service connection for peripheral vascular 
disease, claimed as secondary to service-connected diabetes 
mellitus, type II, is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


